DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Added to claim 2: “…an entirety of the center portion is disposed inward of the tire maximum width position in the tire radial direction, a protruding height from a tire side surface decreases gradually from the middle toward both end portions in the extending direction,…”
	Changed claim 3 to read “a ratio of a sum of area(s) of cross section(s) of the protrusions the first straight line crosses of the protrusions the second straight line crosses 
	…in the tire radial direction, a protruding height from a tire side surface decreases gradually from the middle toward both end portions in the extending direction,…”
	Changed claim 26 to read “a ratio of a sum of mass(es) per unit length of the s the first straight line crosses to a sum of mass(es) per unit length of the s the second  straight line crosses is not less than 0.8 and not greater than 1.2,…” 
of the protrusions the first straight line crosses of the protrusions the second straight line crosses 
	Add claim 30, which reads “The pneumatic tire according to claim 1, wherein a width of the protrusion in a lateral direction is greatest at the highest position of the projection height and smallest at the lowest position of the projection height.” Support for addition of this amendment is found on p.18-19 in applicant’s arguments filed on 29 March 2021.
Authorization for this examiner’s amendment was given in an interview with Randy Braegger on 14 June 2021.

Election/Restrictions
Claims 1, 4-14, 21, 24-25, 28 and 30 are allowable. Claims 2-3, 16-19 and 29, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirements between invention groups I, II, III and IV, as set forth in the Office actions mailed on 28 May 2019 and 28 December 2020, are hereby withdrawn and claims 2-3, 16-19 and 29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirements, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
Claims 1-14, 16-21, 24-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding independent claim 1, the closest prior art of record is Yoshiko (JP2001039129) and alternatively further in view of Yamaguchi (US20090032161), which teaches a pneumatic tire comprising a plurality of radial protrusions separated from and radially overlapping each other in a range including the tire maximum width, where the ratio of the sum of mass(es) per unit length of the protrusions a first straight line crosses to the sum of mass(es) per unit length of the protrusions a second line crosses is between 0.8-1.2, with a center portion making up 50% of the length of the protrusion centered at the midpoint of the protrusion.
	However, modified Yoshiko does not teach that an entirety of the center portion is disposed inward of the tire maximum width position in the radial direction.
	As claims 4-14, 21, 24-25, 28 and 30 are directly/indirectly dependent upon claim 1, they stand allowed for similar reasons.
	Regarding independent claim 2, the closest prior art of record is Yoshiko (JP2001039129) and alternatively further in view of Yamaguchi (US20090032161), which teaches a pneumatic tire comprising a plurality of radial protrusions separated from and radially overlapping each other in a range including the tire maximum width, with a center portion making up 50% of the length of the protrusion centered at the midpoint of the protrusion.
	However, modified Yoshiko does not teach that an entirety of the center portion is disposed inward of the tire maximum width position in the radial direction nor that a variation amount in the tire circumferential direction of a mass of the protrusions per 1 degree in the tire circumferential direction is not greater than 0.2 g/degree.

	Regarding independent claim 3, the closest prior art of record is Yoshiko (JP2001039129) and alternatively further in view of Yamaguchi (US20090032161), which teaches a pneumatic tire comprising a plurality of radial protrusions separated from and radially overlapping each other in a range including the tire maximum width, where the ratio of the sum of area(s) of the protrusions a first straight line crosses to the sum of area(s) of the protrusions a second line crosses is between 0.8-1.2, with a center portion making up 50% of the length of the protrusion centered at the midpoint of the protrusion.
	However, modified Yoshiko does not teach that an entirety of the center portion is disposed inward of the tire maximum width position in the radial direction.
	As claims 18-20 are directly dependent on claim 3, they stand allowed for similar reasons.
	Regarding independent claim 26, the closest prior art of record is Yoshiko (JP2001039129) and alternatively further in view of Yamaguchi (US20090032161), which teaches a pneumatic tire comprising a plurality of radial protrusions separated from each other in a range including the tire maximum width with the innermost and outermost end portions of the protrusion disposed at different positions in the tire circumferential direction, where the ratio of the sum of mass(es) per unit length of the protrusions a first straight line crosses to the sum of mass(es) per unit length of the protrusions a second line crosses is between 0.8-1.2, with a center portion making up 50% of the length of the protrusion centered at the midpoint of the protrusion.
	However, modified Yoshiko does not teach that an entirety of the center portion is disposed inward of the tire maximum width position in the radial direction.
	As claim 27 is directly dependent on claim 26, it stands allowed for similar reasons.
	Regarding independent claim 29, the closest prior art of record is Yoshiko (JP2001039129) and alternatively further in view of Yamaguchi (US20090032161), which teaches a pneumatic tire comprising a plurality of radial protrusions separated from and radially overlapping each other in a range including 
	However, modified Yoshiko does not teach that an entirety of the center portion is disposed inward of the tire maximum width position in the radial direction nor that a variation amount in the tire circumferential direction of a mass of the protrusions per 1 degree in the tire circumferential direction is not greater than 0.2 g/degree.

Response to Arguments
Applicant’s arguments, see p. 16-18, filed 29 March 2021, with respect to claim 1 and 26 have been fully considered and are persuasive.  The 103 rejection of 28 December 2020 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749